Case 19-27439-MBK   Doc 57    Filed 09/13/19 Entered 09/13/19 17:18:01    Desc Main
                              Document     Page 1 of 3


                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF NEW JERSEY


 In re:                                   Chapter 11

 HOLLISTER CONSTRUCTION                   Case No.: 19-27439-MBK
 SERVICES, LLC,

                    Debtor.


      ENTRY OF APPEARANCE, REQUEST FOR SERVICE OF PAPERS AND
                       RESERVATION OF RIGHTS

      PLEASE TAKE NOTICE that the undersigned hereby appears as

counsel   for   Jordano   Electric,      Inc.,   a   creditor   and      party   in

interest and, pursuant to Bankruptcy Rules 2002 and 9010 and

section 1109(b) of the Bankruptcy Code, 11 U.S.C. 1109(b), requests

that all notices given or required to be given in this case, and

all papers served or required to be served in this case, be given

to and served upon:

                                Greg Trif, Esq.
                                Trif Law LLC
                                89 headquarters Plaza
                                North Tower, Suite 201
                                Morristown, New Jersey 07960
                                Telephone: 973-860-2030
                                Facsimile: 974-554-1220
                                e-mail: gtrif@triflaw.com

      PLEASE TAKE FURTHER NOTICE that under section 1109(b) of the

Bankruptcy Code, this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but

also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, or
Case 19-27439-MBK    Doc 57     Filed 09/13/19 Entered 09/13/19 17:18:01     Desc Main
                                Document     Page 2 of 3


demand, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, electronic mail, courier

service,     hand-delivery,          telephone,        facsimile     transmission,

telegraph, telex, or otherwise (1) that affects or seeks to affect

any way any rights or interests of any creditor or party in

interest    in   this    case    including,       without    limitation,      Jordano

Electric, Inc., with respect to: (a) the debtor: (b) property of

the estate, or proceeds thereof, in which the debtor may claim an

interest; or (c) property or proceeds thereof in the possession,

custody, or control of others that the debtor may seek to use; or

that    requires    or   seeks     to   require    any   act,     delivery    of   any

property, payment, or other conduct by Jordano Electric, Inc.

        PLEASE TAKE FINAL NOTICE that Jordano Electric, Inc. intends

that neither this Entry of Appearance nor any later appearance,

pleading, paper, claim, or suit shall waive (1) the right of

Jordano Electric, Inc. to have final orders in non-core matters

entered only after de novo review by a District Judge; (2) the

right of Jordano Electric, Inc. to trial by jury in any proceeding

so triable in this case or any case, controversy, or proceeding

related to this case, (3) the right of Jordano Electric, Inc. to

have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or (4) any other

rights, claims, actions, defenses, set-offs, or recoupments to

which    Jordano    Electric,       Inc.   is     or   may   be    entitled    under
Case 19-27439-MBK   Doc 57   Filed 09/13/19 Entered 09/13/19 17:18:01   Desc Main
                             Document     Page 3 of 3


agreements, in law, in equity, or otherwise, all of which rights,

claims, actions, defenses, set-offs, and recoupments are expressly

reserved.

                             TRIF LAW LLC
                             Attorneys for Creditor and Party in Interest,
                             Jordano Electric, Inc.


                             /s/ Greg Trif
                             Greg Trif
                             89 headquarters Plaza
                             North Tower, Suite 201
                             Morristown, New Jersey 07960
                             Telephone: 973-860-2030
                             Facsimile: 974-554-1220

Dated:   September 13, 2019
